Name: 2008/516/EC: Decision of the European Parliament of 24 April 2007 on closing the accounts of the European Environment Agency for the financial year 2005
 Type: Decision
 Subject Matter: budget;  EU institutions and European civil service;  accounting
 Date Published: 2008-07-15

 15.7.2008 EN Official Journal of the European Union L 187/111 DECISION OF THE EUROPEAN PARLIAMENT of 24 April 2007 on closing the accounts of the European Environment Agency for the financial year 2005 (2008/516/EC) THE EUROPEAN PARLIAMENT, having regard to the final annual accounts of the European Environment Agency for the financial year 2005 (1), having regard to the Court of Auditors report on the final annual accounts of the European Environment Agency for the financial year 2005, together with the Agencys replies (2), having regard to the Councils Recommendation of 27 February 2007 (5711/2007  C6-0080/2007), having regard to the EC Treaty, and in particular Article 276 thereof, having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof, having regard to Council Regulation (EEC) No 1210/90 of 7 May 1990 on the establishment of the European Environment Agency and the European Environment Information and Observation network (4), and in particular Article 13 thereof, having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Council Regulation (EC, Euratom) No 1605/2002 (5), and in particular Article 94 thereof, having regard to Rule 71 of and Annex V to its Rules of Procedure, having regard to the Report of the Committee on Budgetary Control and the opinion of the Committee on the Environment, Public Health and Food Safety (A6-0103/2007), 1. Notes that the final annual accounts of the European Environment Agency for the financial years 2004 and 2005 are as follows: Revenue and expenditure account for the financial years 2004 and 2005 (in EUR 1000) 2005 2004 Revenue EC subsidy 34 970 29 658 Other subsidies 745 1 998 Bank interest 153 126 Total revenue (a) 35 868 31 782 Expenditure Total expenditure for Title 1 of the budget Payments 13 958 12 447 Payments  Assigned revenues 207 2 Appropriations carried over 510 435 Appropriations carried over  Assigned revenue 343 66 Total expenditure for Title 2 of the budget Payments 2 960 3 451 (6) Payments  Assigned revenue 16 Appropriations carried over 896 394 Appropriations carried over  Assigned revenue 63 0 Total expenditure for Title 3 of the budget Payments 8 942 9 543 Payments  Assigned revenue 841 14 Appropriations carried over 4 075 4 845 Appropriations carried over  Assigned revenue 1 891 2 419 Total expenditure (b) 34 702 33 616 Net result for the year (a-b) 1 164 -2 822 Appropriations carried over and cancelled 373 507 Refunds carried over and cancelled 0 Adjustment for carry-over from the previous year of appropriations available at 31.12 arising from assigned revenue 2 997 0 Balance carried over from the previous year -6 360 -4 190 Assigned revenue cancelled 98 Exchange-rate differences -7 3 Regularisation regarding previous years 0 43 Balance carried forward -1 832 -6 360 NB: Variations in total; are due to the effects of rounding. Source: information supplied by the Agency  This table summarises the data provided by the Agency in its annual report; 2. Approves closing the accounts of the European Environment Agency for the financial year 2005; 3. Instructs its President to forward this Decision to the executive director of the European Environment Agency, the Council, the Commission and the Court of Auditors, and to arrange for its publication in the Official Journal of the European Union (L series). The President Hans-Gert PÃ TTERING The Secretary-General Harald RÃMER (1) OJ C 266, 31.10.2006, p. 1. (2) OJ C 312, 19.12.2006, p. 36. (3) OJ L 248, 16.9.2002, p. 1. Regulation as amended by Regulation (EC, Euratom) No 1995/2006 (OJ L 390, 30.12.2006, p. 1). (4) OJ L 120, 11.5.1990, p. 1. Regulation as last amended by Regulation (EC) No 1641/2003 (OJ L 245, 29.9.2003, p. 1). (5) OJ L 357, 31.12.2002, p. 72. (6) Includes EUR 905 823 of property taxes paid to the Danish government. The Agency is of the opinion that the amount should be refunded. NB: Variations in total; are due to the effects of rounding. Source: information supplied by the Agency  This table summarises the data provided by the Agency in its annual report;